Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 06/30/2021 is considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an input comprising a string; parsing the string; classifying the string; and causing display.
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claim 1, 8 and 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receiving an input comprising a string indicating a plurality of items are included in a listing for publication by a publication system;
parsing, by one or more processors, the string to identify a quantity word or digit; classifying, by the one or more processors, the listing as a lot listing based at least in part on identifying the quantity word or digit; and causing display of the listing as the lot listing based at least in part on the classifying. 
Each of receiving, parsing, classifying, and causing display of the listing limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “one or more processors” in the claim.  That is, other than reciting “one or more processors” in the claim, nothing in the claim precludes the receiving, parsing, classifying and causing display of the listing step from practically being performed in the human mind.   For example, the claim encompasses the user manually receiving an input comprising a string, and parsing the string, classifying, and displaying the listing.  This limitation is a mental process. 
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites a “one or more processor” in the claim.  
The claim recites no specific additional elements.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong 2, the recitation of “one or more processor” in the claim amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 2-7, 9-14 and 16-20 depend from claim 1, 8 or 15 and these dependent claims do not cure its deficiencies.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, 12-14 and 19-20, these claims recite claim limitations of “second input”, “second string”, “second listing”, or “second quantity word or digit” throughout the claims.  However, since there is no description regarding these limitations, it is unclear what exactly these claimed limitations refer to.  In addition, it appears that these limitations have some relationships with the limitations of “an input”, “a string”, “a listing”, or “a quantity word or digit” (as recited in claims 1, 8 and 15).  However, it is unclear and clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,036,780.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent with the similar intended scope as shown below:

Instant Application
Patent No. 11,036,780
Claim 1.  A computer-implemented method for facilitating browsing of data items stored in a backup or archive storage system, the method comprising:
receiving, an input comprising a string indicating a plurality of items are included in a listing for publication by a publication system;
parsing, by one or more processors, the string to identify a quantity word or digit;

classifying, by the one or more processors, the listing as a lot listing based at least in part on identifying the quantity word or digit; and

causing display of the listing as the lot listing based at least in part on the classifying.

Claim 3.  The method further comprising:
parsing the string to identify a first token associated with the quantity word or digit, wherein classifying the listing as the lot listing is based at least in part on a position of the first token relative to the quantity word or digit in the string



Claim 4.  The method further comprising:
assigning a probability that the quantity word or digit corresponds to the lot listing based at least in part on the position of the first token relative to the quantity word or digit in the string, wherein classifying the listing as the lot listing is based at least in part on the assigned probability






Claim 7.  A classification method at a classification system comprising one or more processors, comprising:

     receiving, at the one or more processors, a description for a listing in a publication system;
     identifying, at the one or more processors, a string in the listing;
     identifying, at the one or more processors, a quantity word in the string;
    converting, at the one or more processors, the identified quantity word into digit form;
    producing, at the one or more processors, a normalized string including only lowercase characters and digits based at least in part on the converting;
     tokenizing, at the one or more processors, the normalized string to produce tokens, the tokenizing of the normalized string including;
splitting the normalized string into a series of substrings using a sequence of delimiters, a first substring of the series of substrings including a lowercase character and a digit;
performing an additional split on the first substring by separating the digit from the lowercase character;
maintaining an internal character order of each split substring; and
producing a flattened list of tokenized tokens;
based on a trained model, assigning, at the one or more processors, a probability to at least one token as being indicative of a lot quantity;

classifying, at the one or more processors, the listing as a lot listing based on the assigned probability; and
based on the classification, causing, at the one or more processors, the display of the listing as a lot listing.

 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0052143 (hereinafter Liu) in view of non-patent literature “Reasoning about Quantities in Natural Language”, Associated for Computational Linguistics on 01/2015, 14 pages (hereinafter Roy).

	Regarding claims 1, 8 and 15, Liu discloses a computer implemented method comprising:
receiving an input comprising a string indicating a plurality of items are included in a listing for publication by a publication system ([0027 and 0031-0032]; listing title items are accessed and implicitly received by the listing classification system);
parsing, by one or more processors, the string ([0032]; “…in FIG. 5, the input string ‘leather case for Samsong galaxy’ has been parsed into the words ‘leather case’, ‘for’, ‘Samsung’, and ‘galaxy’ (see 502)”);
classifying, by the one or more processors, the listing as a lot listing ([0039]; applying the n-gram model and occurring in a large portion or a statistically significant portion of the item listings in the product category); and
causing display of the listing as the lot listing based at least in part on the classifying ([0029]; displaying the item listings for review). 
The reference does not explicitly disclose the features of parsing the string to identify a quantity word or digit; and classifying the listing based at least in part on identifying the quantity word or digit.  Roy discloses the features of recognizing quantities in free form text, associating the quantities with infer units and converting the quantities into a standardized form; and teaching the exemplary string of quantity word or digit <i.e., “About six and a half hours later…”> and converting the identified quantity word into a digit form <i.e., “6.5 hours”> (pg. 1, col. 2 – pg. 2, col. 1,  [In this paper,…]; pg. 2, col. 1, Example 3).  Roy additionally discloses that “This classifier is relevant only for problems mentioning three quantities in the question text.  The input to the classifier is the text of the question Q of the problem, and the quantities q1, q2, q3 extracted from the question Q…” (pg. 8, col. 1, [1. Quantity Pair classifier]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Roy in the system of Liu in view of the desire to enhance the natural text recognizing system by utilizing quantities in the natural language scheme resulting in improving the classification of the text document process.  In addition, Liu discloses a system comprising a memory device; and a non-transitory computer-readable medium ([0046-0047]). 
Regarding claims 2, 9 and 16, Liu in view of Roy discloses the method further comprising:
assigning a probability that the quantity word or digit corresponds to the lot listing, wherein classifying the listing as the lot listing is based at least in part on the assigned probability (Liu: [0039]) and (Roy: pg. 1, col. 2 – pg. 2, col. 1,  [In this paper,…]).  Therefore, the limitations of claims 2, 9 and 16 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 3, 10 and 17, Liu in view of Roy discloses the method further comprising:
parsing the string to identify a first token associated with the quantity word or digit, wherein classifying the listing as the lot listing is based at least in part on a position of the first token relative to the quantity word or digit in the string (Liu: [0032 and 0039]) and (Roy: pgs. 4-5, [4.1 Features], [4.2 Mapping Text Segments into QVR], [4.3 Extraction of Units]).  Therefore, the limitations of claims 3, 10 and 17 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 4, 11 and 18, Liu in view of Roy discloses the method further comprising:
assigning a probability that the quantity word or digit corresponds to the lot listing based at least in part on the position of the first token relative to the quantity word or digit in the string, wherein classifying the listing as the lot listing is based at least in part on the assigned probability (Liu: [0039]) and (Roy: pgs. 4-5, [4.1 Features], [4.2 Mapping Text Segments into QVR], [4.3 Extraction of Units]).  Therefore, the limitations of claims 4, 11 and 18 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 5, 12 and 19, as far as the claim is understood, Liu in view of Roy discloses the claim limitation therein (Liu: [0027, 0031-0032 and 0039]) and (Roy: pg. 1, col. 2 – pg. 2, col. 1, [In this paper…]; pg. 2, col. 1, Example 3; pg. 8, col. 1, [1. Quantity Pair classifier]).  However, the references do not explicitly disclose the feature of utilizing a second input, a second string, a second quantity word or digit.  However, the specific number of input, string, listing and quantity word or digit being utilized would have been an obvious design choice to one with ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Regarding claims 6, 13 and 20, Liu in view of Roy discloses the method wherein classifying the second listing as the bundle listing further comprises:
classifying, by the one or more processors, the second listing as the bundle listing based at least in part on a position of the token relative to the second quantity word or digit in the second string (Liu: [0035 and 0039]) and (Roy: pg. 1, col. 2 - pg. 2, col. 1, [In this paper…]; pg. 2, col. 1, Example 3).   Therefore, the limitations of claims 5, 12 and 19 are rejected in the analysis of claims 1, 8 or 15, and the claims are rejected on that basis.

Regarding claims 7 and 14, Liu in view of Roy discloses the method further comprising:
causing display of the second listing as the bundle listing based at least in part on classifying the second listing as the bundle listing (Liu: [0017 and 0039]).  Therefore, the limitations of claims 7 and 14 are rejected in the analysis of claims 1 or 8, and the claims are rejected on that basis.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161